Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action is taken in response to Applicants’ Amendments and Remarks filed on 7/7/2021 regarding application 15/001,526 filed on 1/20/2016.  
 	Claims 1, 3-17, 20-24, and 26-32 are pending for consideration.

3.				Response to Amendments and Remarks 
	Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
	(1) In response to the amendments and remarks, an updated claim analysis has been made. Refer to the corresponding sections of the following Office Action for details.

4.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
6		Independent claims 1, 20-24, and 33 are rejected under the judicially created doctrine of obvious-type double patenting as being unpatentable over independent claims 1-38 of US Patent 10,235,063. Although not all of the conflicting claims are exactly identical, they are extremely similar and are not patentably distinct from each other as shown in the example below:
15/001,526
10,235,063
1. (Currently Amended) A hardware-based processing node of a memory fabric, the processing node comprising: a memory module comprising both persistent storage and temporary memory on a single, pluggable component installed in the hardware-based processing node, the memory module storing a plurality of memory objects and providing and executing an instruction set through which the plurality of memory objects are accessed and managed by the memory module at a hardware layer of the memory module, by: creating each memory object natively within the memory module through an object name space of the memory fabric using an instruction of the instruction set, wherein each memory object is accessed by an application executing on the hardware-based processing node through the object name space of the memory fabric using a memory reference instruction of the instruction set and without additional, explicit Input/Output (I/O) instructions by the application, and managing each memory object at a hardware layer of the memory module through the object name space of the memory fabric and the instruction set without distinction between 

comprising:

a memory module storing and managing a plurality of memory objects in a hierarchy of the object memory fabric, wherein: 

each memory object is created natively within the memory module through a name space of the object 
memory fabric, 

each memory object is accessed by applications executing on the hardware-based processing node using a single memory reference instruction without Input/Output (I/O) instructions by the applications, 

each memory object is managed by the memory module through the name space of the object memory fabric at a single memory layer without distinction between memory and storage, and 

the object memory fabric distributes and tracks the memory objects across the hierarchy of the object memory fabric and the plurality of hardware-based 
processing nodes through the name space of the object memory fabric and on a per-object basis.


7		Independent claims 1, 20-24, and 33 are rejected under the judicially created doctrine of obvious-type double patenting as being unpatentable over independent claims 1-42 of US Patent 10,241,676. Although not all of the conflicting claims are exactly identical, they are extremely similar and are not patentably distinct from each other as shown in the example below:
15/001,526
10,241,676
1. (Currently Amended) A hardware-based processing node of a memory fabric, the processing node comprising: a memory module comprising both persistent storage and temporary memory on a single, pluggable component installed in the hardware-based processing node, the memory module storing a plurality of memory objects and providing and executing an instruction set through which the plurality of memory objects are accessed and managed by the memory module at a hardware layer of the memory module, by: creating each memory object natively within the memory module through an object name space of the memory fabric using an instruction of the instruction set, wherein each memory object is accessed by an application executing on the hardware-based processing node through the object name space of the memory fabric using a memory reference instruction of the instruction set and without additional, explicit Input/Output (I/O) instructions by the application, and managing each memory object at a hardware layer of the memory module through the object name space of the memory fabric and the instruction set without distinction between temporary memory and persistent storage and without distinction between local and remote location of the memory object on the memory object fabric, wherein the 


each memory object is created natively within the memory module through a namespace of the memory fabric, 

each memory object is accessed by applications executing on the hardware-based processing node using a single memory reference instruction without Input/Output (I/O) instructions by the applications, 

each memory object is managed by the memory module through the namespace of the memory fabric at a single memory layer without distinction between volatile memory and non-volatile storage, and

the memory module provides to the applications an interface layer below an application layer of a software stack, the interface layer comprising one or 
processor and controlling at a hardware layer portions of the object-based memory space visible to a virtual address space and physical address space of the processor.



8		Independent claims 1, 20-24, and 33 are provisionally rejected under the judicially created doctrine of obvious-type double patenting as being unpatentable over independent claims 1, 9-15, and 23  of US Patent Application 15/001,490. Although not all of the conflicting claims are exactly identical, they are extremely similar and are not patentably distinct from each other as shown in the example below:
15/001,490
15/001,526
1. (Currently Amended) A hardware-based processing node of a memory fabric, the processing node comprising: a memory module storing a plurality of memory objects and providing an instruction set through which the plurality of memory objects are accessed and managed at a hardware layer of the memory module, wherein: each memory object is created natively within the memory module using an object name space of the memory fabric using an instruction of the instruction set, the object name space providing single level, invariant addressing of the memory objects across all nodes of the memory fabric without reference to physical addressing of the memory objects, each memory object is accessed by an application executing on the hardware-based processing node using the object name space of the memory fabric and a memory reference instruction of the instruction set and without additional, explicit Input/Output (I/O) instructions by the application, each memory object is managed by the memory module at a hardware layer of the memory module through using the object name space of the memory fabric and the instruction set without distinction between temporary memory and persistent storage and without distinction between local and remote 




9		Independent claims 1, and 33 are provisionally rejected under the judicially created doctrine of obvious-type double patenting as being unpatentable over independent claims 1, 14, and 27 of US Patent Application 15/001,524. Although not all of the conflicting claims are exactly identical, they are extremely similar and are not patentably distinct from each other as shown in the example below:
15/001,524
15/001,526
1. (Currently Amended) A multi-node object memory fabric: a plurality of hardware-based processing nodes each hardware-based processing comprising: a processor; and one or more memory modules, each memory module communicatively coupled with the processor and comprising a Dual In-line Memory Module (DIMM) installed in the hardware-based processing node and storing one or more memory objects, each DIMM further comprising both temporary memory and persistent storage and a Field Programmable Gate Array (FPGA) providing and executing an instruction set through which the one or more memory objects are accessed and managed by the FPGA at a hardware layer of the memory module, by: creating each memory object natively within the memory module through an object name space of the object memory fabric using the instruction set, and managing each memory object at a single memory layer through the object name space of the object memory fabric and the instruction set without distinction between the temporary memory and the persistent storage and without distinction between local and remote location of the memory object on the memory object fabric, wherein each memory object of the one or more memory objects comprises memory object data and memory object metadata, and wherein the memory object metadata of each memory object defines one or more triggers for the memory object that specify one or more 2Serial No. 15/001,524 Attorney Docket No. 8620-7 instructions of the instruction set to be executed by any object memory 



Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 1, 3-14, 16-17, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn et al. (US Patent Application Publication 2012/0011340, hereinafter referred to as Flynn), in view of Nandhra (US Patent Application Publication 2005/0171932), and further in view of Rajan et al. (US Patent Application Publication 2014/0192583, hereinafter referred to as Rajan).
	As to claim 1, Flynn teaches A hardware-based processing node of a memory fabric [as shown in figures 1-5, 17, and 20, where each of the clients (110) and server (108) represents a processing node, and the nodes are connected by a network (112) to form a fabric; figure 2 shows a hardware storage device; Nandhra also teaches this limitation -- hardware computer node as shown in figure 1; network fabric as shown in the processing node comprising: 
a memory module comprising both persistent storage and temporary memory on a single, pluggable component installed in the hardware-based processing node, the memory module storing and managing a plurality of memory objects [Typical data storage devices are block storage devices where there is a near one-to-one mapping between logical block addresses ("LBAs") and physical block addresses ("PBAs"). Usually a single exception to the one-to-one mapping between LBAs and PBAs is that the data storage device may have a small quantity of extra blocks that can be remapped to blocks that are determined to be bad. Based on this one-to-one mapping between LBAs and PBAs, higher level mapping between LBAs and object names, file names, and other logical identifiers is done in a file server or file system … (¶ 0003);
Nandhra also teaches this limitation -- for example, the adaptive store (1404) as shown in figure 14, which comprises a volatile store (1410) and a persistent store (1420); memory/storage fabric as shown in figure 15; figure 17 shows an adaptive store with a plurality of memory objects/elements; … Reference to FIG. 14 shows another aspect of this invention--referred to as "Adaptive Stores" against other types of storage familiar to those versed in the art … A persistent store has the ability to retain information stored therein for periods of time with or without power.  Volatile stores are typically very much faster than persistent stores and are preferred for rapid retrieval of small amounts of information.  Persistent stores are typically very much slower than volatile stores but are preferred for storing large amounts of information … The Adaptive Store 1404 may and providing and executing an instruction set through which the plurality of memory objects are accessed and managed by the memory module at a hardware layer of the memory module [as shown in figures 1-5, 17, and 20; Indeed, a module of executable code may be a single instruction, or many instructions, and may even be distributed over several different code segments, among different programs, and across several memory devices. Similarly, operational data may be identified and illustrated herein within modules, and may be embodied in any suitable form and organized within any suitable type of data structure … (¶ 0071);
Nandhra also teaches this limitation -- for example, the set of trigger instructions as shown in figure 14, 1422, including read, write, search, promote, demote, drop, add, insert, and remote trigger; Example event triggers 1422 access a singular or plurality of devices such as computer programs when certain conditions have occurred in the store … Actions associated with trigger 1424 are performed whenever an element is read from the store.  Actions associated with trigger 1426 are performed whenever an element is written to the store … (¶ 0101)], by: creating each memory object natively within the memory module through an object name space of the memory fabric using an instruction of the instruction set [… When a new file is created, LBAs are removed from the free LBA pool and associated with the file. When the file is deleted, the LBAs are returned to the free LBA pool (¶ 0004); In a copy operation, the index includes an entry for the original data unit mapped to a number of packets stored in the solid-state storage 207. When a copy is made, in one embodiment a new data unit is created and a new entry is created in the index mapping the new data unit to the original packets … (¶ 0127); … In a preferred embodiment, data and associated out-of-band metadata ("data unit metadata") arriving with the data is communicated using one or more data channels comprising one or more solid-state storage controllers 204a-204n-1 and associated solid-state storage 207a-207n-1 while at least one channel (solid-state storage controller 204n, solid-state storage 207n) is dedicated to in-band metadata, such as index information and other metadata generated internally to the solid-state storage device 206 (¶ 0133);
Nandhra also teaches this limitation -- … Furthermore, pages created by Active Server Page (ASP) servers typically add data or information to a page that is not normally visible using a web browser … (¶ 0004); … Actions associated with trigger 1436 are performed whenever an element is added to the store.  Actions associated with trigger 1438 are performed whenever an element is inserted into the store … (¶ 0101); for example, as shown in figure 17, where memory objects/elements are identified by their names A, B, C, D, …, N; … Actions associated with trigger 1436 are performed whenever an element is added to the store.  Actions associated with trigger 1438 are performed whenever an element is inserted into the store … (¶ 0101); … The `Data Item ID` 3112 is an identifier uniquely locating the data item being accessed in the information server … (¶ 0142)],
Wherein each memory object is accessed by an application executing on the hardware-based processing node through the object name space of the memory fabric using a memory reference instruction of the instruction [as shown in figure 20A, where each file, which is a memory object, is accessed and referred to by its name (2061); also see figure 20B; Typical data storage devices are block storage devices where there is a near one-to-one mapping between logical block addresses ("LBAs") and physical block addresses ("PBAs"). Usually a single exception to the one-to-one mapping between LBAs and PBAs is that the data storage device may have a small quantity of extra blocks that can be remapped to blocks that are determined to be bad. Based on this one-to-one mapping between LBAs and PBAs, higher level mapping between LBAs and object names, file names, and other logical identifiers is done in a file server or file system … (¶ 0003); A non-volatile storage device may present a logical address space to clients. The logical address space may comprise a plurality of logical identifiers (LIDs), which may be independent of the physical storage locations (or "storage locations" generally) of the storage device … (¶ 0006); As used herein a logical identifier ("LID") may refer to one or more of a logical block address ("LBA"), a range of LBAs, a set of noncontiguous LBAs, an index, a file name, an inode, or other logical identifier. A LID may refer to logical identifiers other than an object identifier (¶ 0012); A logical identifier, as used in this application, is an identifier of a data unit that differs from a physical address where data of the data unit is stored … A data unit may be a file, an object, a data segment of a redundant array of inexpensive/independent disks/drives a file name, an object identifier, an inode … (¶ 0082);
Nandhra also teaches this limitation -- A system, method and apparatus providing for the search, identification, retrieval and analysis of data contained in World Wide Web (WWW) and network pages and storage repositories … (abstract); for example, as shown in figure 17, where memory objects/elements are identified by their names A, B, C, D, …, N; … Actions associated with trigger 1436 are performed whenever an element is added to the store.  Actions associated with trigger 1438 are performed whenever an element is inserted into the store … (¶ 0101); FIG. 17 illustrates an Adaptive Store including an Index 1706 and an adaptive List 1710 referencing data objects 1700, 1702, 1704 and 1708.  The Index 1706 facilitates fast look accesses to specific elements without the need to traverse the Adaptive List 1710.  Such indexing is useful when the exact nature of the data element being referenced is known … (¶ 0103); … The `Data Item ID` 3112 is an identifier uniquely locating the data item being accessed in the information server … (¶ 0142)] and without additional, explicit Input/Output (I/O) instructions [each object/file is referred to and accessed using its Logical Identifier (LID) such as file/object name -- shown in figure 20A, where each file, which is a memory object, is accessed and referred to by its name (2061); also see figure 20B; Typical data storage devices are block storage devices where there is a near one-to-one mapping between logical block addresses ("LBAs") and physical block addresses ("PBAs"). Usually a single exception to the one-to-one mapping between LBAs and PBAs is that the data storage device may have a small quantity of extra object names, file names, and other logical identifiers is done in a file server or file system … (¶ 0003); As used herein a logical identifier ("LID") may refer to one or more of a logical block address ("LBA"), a range of LBAs, a set of noncontiguous LBAs, an index, a file name, an inode, or other logical identifier. A LID may refer to logical identifiers other than an object identifier (¶ 0012); A logical identifier, as used in this application, is an identifier of a data unit that differs from a physical address where data of the data unit is stored … A data unit may be a file, an object, a data segment of a redundant array of inexpensive/independent disks/drives ("RAID") data stripe, or other data set used in data storage … A logical identifier ("LID") includes data unit identifiers, such as a file name, an object identifier, an inode … (¶ 0082); it is noted that Flynn does not mention or use any additional, explicit I/O instruction when accessing a file/object throughout the entire Specification at all;
Nandhra also teaches this limitation -- each data object is referred to and accessed using its ID -- A system, method and apparatus providing for the search, identification, retrieval and analysis of data contained in World Wide Web (WWW) and network pages and storage repositories … (abstract); for example, as shown in figure 17, where memory objects/elements are identified by their names A, B, C, D, …, N; … Actions associated with trigger 1436 are performed whenever an element is added to the store.  Actions associated with trigger 1438 are performed whenever an element is inserted into the store … (¶ 0101); FIG. 17 illustrates an Adaptive Store including an Index 1706 and an adaptive List 1710 referencing data objects 1700, 1702, 1704 and 1708.  The Data Item ID` 3112 is an identifier uniquely locating the data item being accessed in the information server … (¶ 0142); it is noted that Nandhra does not mention or use any additional, explicit I/O instruction when accessing a file/object throughout the entire Specification at all], 
managing each memory object is managed by the memory module at a hardware layer of the memory module through the object name space of the memory fabric and the instruction set [memory unit, figure 7B, 470; As schematically illustrated by FIG. 2, a pointer 272 may comprise an MCD identifier 278 and a linear memory address 276 referencing a memory object 274.  Each of memory blocks 284A-284N that are comprised by memory object 274 may have a respective MCD identifier 282A-282N stored in MCD table 160 at the offset derived from the base addresses of the corresponding memory block 284, as described in more details herein below … Responsive to receiving a memory access instruction, processing system 100 may extract an MCD identifier from the upper bits of the pointer specified by the memory access instruction, as described in more details herein below.  Processing system 100 may then retrieve an MCD identifier stored in MCD table 160 at the offset derived from the linear addresses comprised by the pointer specified by the memory access instruction … (¶ 0031-0033);
Nandhra also teaches this limitation -- as shown in figures 14-20; for example, as shown in figure 17, where memory objects/elements are identified by their names A, B, C, D, …, N; … Actions associated with trigger 1436 are performed whenever an element is added to the store.  Actions associated with trigger 1438 are performed whenever an element is inserted into the store … (¶ 0101); FIG. 17 illustrates an Adaptive Store including an Index 1706 and an adaptive List 1710 referencing data objects 1700, 1702, 1704 and 1708.  The Index 1706 facilitates fast look accesses to specific elements without the need to traverse the Adaptive List 1710.  Such indexing is useful when the exact nature of the data element being referenced is known … (¶ 0103)] without distinction between temporary memory and persistent storage [volatile memory is temporary memory and non-volatile memory ia persistent memory -- as shown in figure 20A, where each file, which is a memory object, is accessed and referred to by its name (2061); also see figure 20B; Typical data storage devices are block storage devices where there is a near one-to-one mapping between logical block addresses ("LBAs") and physical block addresses ("PBAs"). Usually a single exception to the one-to-one mapping between LBAs and PBAs is that the data storage device may have a small quantity of extra blocks that can be remapped to blocks that are determined to be bad. Based on this one-to-one mapping between LBAs and PBAs, higher level mapping between LBAs and object names, file names, and other logical identifiers is done in a file server or file system … (¶ 0003); A non-volatile storage device may present a logical address space to clients. The logical address space may comprise a plurality of logical identifiers (LIDs), which may be independent of the physical storage locations (or "storage locations" generally) of the storage device … (¶ 0006); … The buffer controller 208 typically controls how data arriving from a requesting device can be temporarily stored in a buffer 222 and then transferred onto a data bus 205 … (¶ 0132); … The memory controller 228 typically controls volatile memory of some type, such as DRAM and SRAM (static random memory array 232) … (¶ 0146);
Nandhra also teaches this limitation -- as shown in figures 14-20; for example, as shown in figure 17, where memory objects/elements are identified by their names A, B, C, D, …, N; … Actions associated with trigger 1436 are performed whenever an element is added to the store.  Actions associated with trigger 1438 are performed whenever an element is inserted into the store … (¶ 0101); FIG. 17 illustrates an Adaptive Store including an Index 1706 and an adaptive List 1710 referencing data objects 1700, 1702, 1704 and 1708.  The Index 1706 facilitates fast look accesses to specific elements without the need to traverse the Adaptive List 1710.  Such indexing is useful when the exact nature of the data element being referenced is known … (¶ 0103); figure 14 shows a volatile/temporary store (1410) and a persistent store (1420); figure 16 shows a local access (1600) and a remote access (1602) to access volatile/temporary store (1606) and persistent store (1608) in the same way via a common interface (1604); FIG. 15 illustrates interconnections of Volatile and persistent Adaptive Storage cells across a network and residing in the same system] and without distinction between local and remote location of the memory object on the object memory fabric [as shown in figure 20A, where each file, which is a memory object, is accessed and referred to by its name (2061) in both local locations as well as remote locations; also see figure 20B; … Typically, the storage controller 104 maps logical identifiers to physical addresses of the storage devices 106 and can allocate and manage logical identifiers, as will be described in more detail below. All or part of the allocation and management of logical identifiers may be included in the storage controller 104 and driver 118. However, global allocation of logical addresses may be external to the storage system 102, as will be described in more detail in the description of the system 103 in FIG. 1C … The data unit may be identified by a name, by a logical address, a physical address, an address range, or other convention for identifying data units. A logical identifier ("LID") includes data unit identifiers, such as a file name, an object identifier, an inode, Universally Unique Identifier ("UUID"), Globally Unique Identifier ("GUID"), or other data unit label, and may also include a logical block address ("LBA"), cylinder/head/sector ("CHS"), or other lower level logical identifier. A logical identifier generally includes any logical label that can be mapped to a physical location (¶ 0080-0082); … The storage devices 106 may be collocated with the storage appliance 122 or may be remote from the storage appliance 122. One of skill in the art will recognize other storage appliances 122 and other configurations of the storage appliance 122 and storage devices 106 (¶ 0102); … In one embodiment, the master controller 224 uses embedded controller(s). In another embodiment, the master controller 224 uses local memory such as a dynamic memory array 230 (dynamic random access memory "DRAM"), a static memory array 323 (static random access memory "SRAM"), etc. In one embodiment, the local memory is controlled using the master controller 224. In another embodiment, the master controller accesses the local memory via a memory controller 228 (¶ 0137); 
Nandhra also teaches this limitation -- A common interface 1604 (see FIG. 16, discussed later) allows remote and local cells to be accessed in the same way … An Application Programming Interface (API) as illustrated in FIG. 16 addresses the incompatibilities and inconsistencies between various storage devices.  Thus the Random Access Memory 1606 and the SQL 1608 and the Adaptive Store 1614 and the Remote Adaptive Store 1616 can all be accessed in the same way from local 1600 and remote (i.e., networked) 1602 locations (¶ 0102)], and
wherein the instruction set provides one or more trigger instructions, each of the one or more trigger instructions defining one or more functions to be performed on occurrence of one or more pre-specified conditions, wherein the one or more trigger functions for each memory object are defined in metadata contained within each memory object, wherein the trigger functions are executed by the memory module at a hardware layer of the memory module when a memory object of the plurality of memory objects is accessed by the application [metadata, figure 12, 1219; Managing the logical space may include receiving a LID group command request from a requesting device and communicating to the requesting device a reply indicating a response to the LID group command request. The LID group command request includes an action to take on two or more LIDs ("LID group"), metadata associated with the LID group, and/or the data associated with the LID group. The action includes modifying the metadata, backing up the data, backing up the metadata, changing control parameters … (¶ 0020); In one embodiment, the apparatus includes a physical space reservation cancellation module that cancels all or a portion of reserved physical storage space in response to a cancellation-triggering event. The cancellation-triggering event may include determining that data to be written to the data storage device and associated with available space reserved by the physical space reservation module has been previously stored in the storage system. The cancellation-triggering event may include a timeout. The cancellation-triggering event may include writing data associated with the reserved storage space to the data storage device a cancellation triggering event … For example, if a deduplication process determines that the data already exists in the storage system 102, the data may not need to be stored again since the previously stored data could be mapped to two or more LIDs. In a more basic example, if reserved physical storage space is associated with a write request and the write request is executed, the cancellation triggering event could be completion of storing data of the write request … (¶ 0281-0282); 
Nandhra also teaches this limitation -- for example, as shown in figure 14, each memory object/element is associated with events trigger (1408, 1418, and 1422), which comprises a set of trigger instructions including read, write, search, promote, demote, drop, add, insert, and remote trigger; for example, the set of trigger instructions as shown in figure 14, 1422, including read, write, search, promote, demote, drop, add, insert, and remote trigger; Example event triggers 1422 access a singular or plurality of devices such as computer programs when certain conditions have occurred in the store … Actions associated with trigger 1424 are performed whenever an element is read from the store.  Actions associated with trigger 1426 are performed whenever an element is written to the store … … Actions associated with trigger 1436 are performed whenever an element is added to the store.  Actions associated with trigger 1438 are performed whenever an element is inserted into the store … (¶ 0101)], and wherein the trigger functions comprise functions for direct object address manipulation and generation [Typical data storage devices are block storage devices where there is a near one-to-one mapping between logical block addresses ("LBAs") and physical block addresses ("PBAs"). Usually a single exception to the one-to-one mapping between LBAs and PBAs is that the data storage device may have a small quantity of extra blocks that can be remapped to blocks that are determined to be bad. Based on this one-to-one mapping between LBAs and PBAs, higher level mapping between LBAs and object names, file names, and other logical identifiers is done in a file server or file system. Typically, the data storage device where this one-to-one mapping between LBAs and PBAs is used is a random access storage device], and wherein the hardware-based processing node comprises a single Dual In-line Memory Module (DIMM) card comprising volatile memory, non-volatile storage, and a Field-Programmable Gate Arrav (FPGA) in which the instruction set is implemented [this limitation is taught by Rajan -- as shown in figures 70A, 70B, 81A, and 81B; FIGS. 70A and 70B illustrate examples of buffered stacks that contain both DRAM and non-volatile memory integrated circuits.  A DIMM PCB 7000 includes a buffered stack (buffer 7010 and DRAMs 7020) and flash 7030.  In another embodiment shown in FIG. 70B, DIMM PCB 7040 includes a buffered stack (buffer 7050, DRAMs 7060 and flash 7070) … (¶ 0820); In the embodiment shown in the views of FIG. 81A and FIG. 81B, the DIMM PCB 8110 is populated with a stacks of DRAM S0-S8 on one side and stacks of flash S9-S17, on the other side, where each flash memory in a flash stack corresponds with one of the DRAM in the opposing DRAM stack … (¶ 0956); In another example, ODT0 15326 and ODT1 15328 are connected to a logic circuit (not shown) that can derive values for ODT0 15326 and ODT1 15328 not just from one or more ODT signals DIMM … The one or more logic circuits can be a CPLD, ASIC, FPGA, or part of an intelligent register (on an R-DIMM or registered-DIMM for example), or a combination of such components (¶ 1475)].
	Regarding claim 1, Flynn teaches that metadata is associated with each LID and that a cancellation-triggering event may occur if previously stored data could be mapped to two or more LIDs [Managing the logical space may include receiving a LID group command request from a requesting device and communicating to the requesting device a reply indicating a response to the LID group command request. The LID group command request includes an action to take on two or more LIDs ("LID group"), metadata associated with the LID group, and/or the data associated with the LID group. The action includes modifying the metadata, backing up the data, backing up the metadata, changing control parameters … (¶ 0020); In one embodiment, the apparatus includes a physical space reservation cancellation module that cancels all or a portion of reserved physical storage space in response to a cancellation-triggering event. The cancellation-triggering event may include determining that data to be written to the data storage device and associated with available space reserved by the physical space reservation module has been previously stored in the storage system. The cancellation-triggering event may include a timeout. The cancellation-triggering event may include writing data associated with the reserved storage space to the data storage device where the written data is stored in less than associated reserved physical capacity (¶ 0025); The apparatus 500, in another embodiment, includes a physical space reservation cancellation module 526 that cancels all or a portion of reserved physical a cancellation triggering event … For example, if a deduplication process determines that the data already exists in the storage system 102, the data may not need to be stored again since the previously stored data could be mapped to two or more LIDs. In a more basic example, if reserved physical storage space is associated with a write request and the write request is executed, the cancellation triggering event could be completion of storing data of the write request … (¶ 0281-0282)], does not expressively teach that the metadata defines a trigger function.
	However, Nandhra specifically teaches metadata defines a trigger function [for example, the set of trigger instructions as shown in figure 14, 1422, including read, write, search, promote, demote, drop, add, insert, and remote trigger; Example event triggers 1422 access a singular or plurality of devices such as computer programs when certain conditions have occurred in the store … Actions associated with trigger 1424 are performed whenever an element is read from the store.  Actions associated with trigger 1426 are performed whenever an element is written to the store … … Actions associated with trigger 1436 are performed whenever an element is added to the store.  Actions associated with trigger 1438 are performed whenever an element is inserted into the store … (¶ 0101)].
	Therefore, it would have been obvious for one of ordinary skills in the art at the time of Applicant’s invention to have the metadata defines a trigger function, as demonstrated by Nandhra, and to incorporate it into the existing scheme disclosed by Flynn, in order more efficiently utilize the metadata for a wide range of operations.

	However, DIMM card is well known and commonly used in the art.
	For example, Rajan teaches a single Dual In-line Memory Module (DIMM) card comprising volatile memory, non-volatile storage, and a Field-Programmable Gate Array (FPGA) [as shown in figures 70A, 70B, 81A, and 81B; FIGS. 70A and 70B illustrate examples of buffered stacks that contain both DRAM and non-volatile memory integrated circuits.  A DIMM PCB 7000 includes a buffered stack (buffer 7010 and DRAMs 7020) and flash 7030.  In another embodiment shown in FIG. 70B, DIMM PCB 7040 includes a buffered stack (buffer 7050, DRAMs 7060 and flash 7070) … (¶ 0820); In the embodiment shown in the views of FIG. 81A and FIG. 81B, the DIMM PCB 8110 is populated with a stacks of DRAM S0-S8 on one side and stacks of flash S9-S17, on the other side, where each flash memory in a flash stack corresponds with one of the DRAM in the opposing DRAM stack … (¶ 0956); In another example, ODT0 15326 and ODT1 15328 are connected to a logic circuit (not shown) that can derive values for ODT0 15326 and ODT1 15328 not just from one or more ODT signals received from the system, but also from any of the control, address, or other signals present on the DIMM … The one or more logic circuits can be a CPLD, ASIC, FPGA, or part of an intelligent register (on an R-DIMM or registered-DIMM for example), or a combination of such components (¶ 1475)].

	As to claim 3, Flynn in view of Nandhra & Rajan teaches The hardware-based processing node of claim 1, wherein the instruction set provides one or more functions for direct memory object authentication [Flynn -- In another embodiment, receiving an allocation request includes receiving a logical allocation request or receiving a request to store data. In another embodiment, determining if a logical space comprises sufficient unallocated logical space to satisfy the allocation request includes receiving a list of requested LIDs to allocate and verifying that these LIDs are available for allocation or identifying unallocated LIDs that meet criteria received in conjunction with the request (¶ 0015); The read data pipeline 303 includes a depacketizer 324 that receives ECC blocks of the requested packet from the ECC correction module 322, directly or indirectly, and checks and removes one or more packet headers. The depacketizer 324 may validate the packet headers by checking packet identifiers, data length, data location, etc. within the headers. In one embodiment, the header includes a hash code that can be used to validate that the packet delivered to the read data pipeline 303 is the requested packet … (¶ 0188)].
	As to claim 4, Flynn in view of Nandhra & Rajan teaches The hardware-based processing node of claim 1, wherein the instruction set provides one or more functions for memory object related computing in which, as a memory object moves between nodes, the related computing moves with the object [Flynn -- In another embodiment, the mapping of one or more LIDs to one or more physical addresses changes when the one or more physical locations mapped to the one or more LIDs ("first LIDs") are remapped to one or more different LIDs ("second LIDs"). This may occur if a file or object name changes, for example. In a storage device where there are no pre-determined and/or pre-set associations between LID and physical storage locations and/or data may be moved and the associations between LIDs and the physical storage locations may change, a logical-to-physical indexing may be used. Since the storage device already maintains associations between logical addresses and storage locations on the storage device, client address translations may be obviated; there is no need for the client to maintain a separate, redundant set of mappings. Accordingly, one or more mapping and/or address translation layers between the client and the storage device may be eliminated, reducing the processing load of the client (¶ 0217); Nandhra -- for example, the set of trigger instructions as shown in figure 14, 1422, including read, write, search, promote, demote, drop, add, insert, and remote trigger; Example event triggers 1422 access a singular or plurality of devices such as computer programs when certain conditions have occurred in the store … Actions associated with trigger 1424 are performed whenever an element is read from the store.  Actions associated with trigger 1426 are performed whenever an element is written to the store … … Actions associated with trigger 1436 are performed whenever an element is added to the store.  Actions associated with trigger 1438 are performed whenever an element is inserted into the store … (¶ 0101)].
The hardware-based processing node of claim 1, wherein the instruction set provides one or more functions for defining the parallel functionality between the two or more objects of the plurality objects [Flynn – Similarly, a read command traveling on the storage I/O bus 212 requires a simultaneous command on the storage control bus 212 to select a single bank 214a and the appropriate page within that bank 214a. In a preferred embodiment, a read command reads an entire page, and because there are multiple solid-state storage elements 216, 218, 220 in parallel in a bank 214, an entire logical page is read with a read command. However, the read command may be broken into subcommands, as will be explained below with respect to bank interleave. A logical page may also be accessed in a write operation … (¶ 0120-0121)].
	As to claim 6, Flynn in view of Nandhra & Rajan teaches The hardware-based processing node of claim 1, wherein the instruction set provides memory fabric instructions including one or more of a load instruction, a store instruction, a pull instruction, a push instruction, a push acknowledge instruction, a read pointer address instruction, and a write pointer address instruction [Flynn -- In another embodiment, receiving an allocation request includes receiving a logical allocation request or receiving a request to store data … (¶ 0015); Nandhra -- for example, the set of trigger instructions as shown in figure 14, 1422, including read, write, search, promote, demote, drop, add, insert, and remote trigger; Example event triggers 1422 access a singular or plurality of devices such as computer programs when certain conditions have occurred in the store … Actions associated with trigger 1424 are performed whenever an element is read from the store.  Actions associated with trigger an element is written to the store … … Actions associated with trigger 1436 are performed whenever an element is added to the store.  Actions associated with trigger 1438 are performed whenever an element is inserted into the store … (¶ 0101); FIG. 17 illustrates an Adaptive Store including an Index 1706 and an adaptive List 1710 referencing data objects 1700, 1702, 1704 and 1708.  The Index 1706 facilitates fast look accesses to specific elements without the need to traverse the Adaptive List 1710.  Such indexing is useful when the exact nature of the data element being referenced is known … (¶ 0103)].
	As to claim 7, Flynn in view of Nandhra & Rajan teaches The hardware-based processing node of claim 1, wherein the instruction set provides object and block oriented instructions including one or more of a create instruction, a destroy instruction, an allocate instruction, a deallocate instruction, an associate object instruction, a deassociate object instruction, an associate block instruction, a deassociate block instruction, a persist instruction, an open object instruction, and an open block instruction [Flynn – In a copy operation, the index includes an entry for the original data unit mapped to a number of packets stored in the solid-state storage 207. When a copy is made, in one embodiment a new data unit is created and a new entry is created in the index mapping the new data unit to the original packets … (¶ 0127); Nandhra -- for example, the set of trigger instructions as shown in figure 14, 1422, including read, write, search, promote, demote, drop, add, insert, and remote trigger; Example event triggers 1422 access a singular or plurality of devices such as computer programs when certain conditions have occurred in the store … Actions associated with trigger 1424 are performed whenever an element is read from the store.  an element is written to the store … … Actions associated with trigger 1436 are performed whenever an element is added to the store.  Actions associated with trigger 1438 are performed whenever an element is inserted into the store … (¶ 0101); FIG. 17 illustrates an Adaptive Store including an Index 1706 and an adaptive List 1710 referencing data objects 1700, 1702, 1704 and 1708.  The Index 1706 facilitates fast look accesses to specific elements without the need to traverse the Adaptive List 1710.  Such indexing is useful when the exact nature of the data element being referenced is known … (¶ 0103)].
	As to claim 8, Flynn in view of Nandhra & Rajan teaches The hardware-based processing node of claim 7, wherein the instruction set provides at least a create instruction and wherein the create instruction creates a memory object within the object memory fabric in a coherent manner and allocates the memory object within an object address space of the object memory fabric but without allocating storage, wherein the object memory fabric creates only one memory object for each create instruction and when multiple processors or processing nodes execute the create instruction concurrently, returns the memory object if already created, and wherein no additional software is required to coordinate the create instruction [Flynn -- … The VSL maintains storage metadata to allocate ranges of the logical address space to storage entities. The VSL provides for allocation of contiguous logical address ranges, which may be implemented by segmenting logical identifiers into a first portion referencing storage entities, and a second portion referencing storage an allocated LID may refer to a LID in the logical address space that has been allocated to a particular client … (¶ 0008-0019)].
As to claim 9, Flynn in view of Nandhra & Rajan teaches The hardware-based processing node of claim 7, wherein the instruction set provides at least a allocate instruction and wherein the allocate instruction allocates a block of storage coherently within a valid memory object, wherein the object memory fabric only allocates storage for blocks within memory objects that are allocated, wherein, for concurrent allocate instructions, a single allocate instruction coherently succeeds, and wherein no additional software is required to coordinate the allocate instruction [Flynn -- … The VSL maintains storage metadata to allocate ranges of the logical address space to storage entities. The VSL provides for allocation of contiguous logical address ranges, which may be implemented by segmenting logical identifiers into a first portion referencing storage entities, and a second portion referencing storage entity offsets … (abstract); As used herein, an allocated LID may refer to a LID in the logical address space that has been allocated to a particular client … (¶ 0008-0019)].
As to claim 10, Flynn in view of Nandhra & Rajan teaches The hardware-based processing node of claim 7, wherein the instruction set provides at least a de-allocate instruction and wherein the de-allocate instruction coherently deletes and de-allocates storage within the object memory fabric and wherein no additional software is required to coordinate the de-allocate instruction [Flynn -- In another embodiment, the apparatus includes a logical space management module that manages the logical space of the data storage device from within the data storage receiving a deallocation request from a requesting device where the deallocation request returns one or more allocated LIDs to an unallocated state and communicating to the requesting the successful deallocation (¶ 0019)].
As to claim 11, Flynn in view of Nandhra & Rajan teaches The hardware-based processing node of claim 7, wherein the Previously Presented instruction set provides at least a destroy instruction and wherein the destroy instruction destroys a memory object and any allocated storage in a coherent manner across the object memory fabric and wherein no additional software is required to coordinate the destroy instruction [Flynn -- … When the file is deleted, the LBAs are returned to the free LBA pool (¶ 0004); … The action includes modifying the metadata, backing up the data, backing up the metadata, changing control parameters, changing access parameters, deleting data, copying the data, encrypting the data, deduplicating the data, compressing the data, and/or decompressing the data (¶ 0020)].
	As to claim 12, Flynn in view of Nandhra & Rajan teaches The hardware-based processing node of claim 7, wherein the instruction set provides at least an associate object instruction and wherein the associate object instruction is provided as part of an object memory fabric Application Program Interface (API) and is handled by a Linux libc, wherein the associate object instruction associates a standard processor virtual address segment with an object memory fabric object and provides transparent addressing to the object from a standard processor through an object address space less than a total object memory fabric address size, and the object memory fabric address space is larger than a memory space directly addressable by the standard processor [Flynn – In some embodiments, the driver 118, or alternatively the storage interface 116, is an application program interface (" API") and acts to translate commands and other data to a form suitable to be sent to a storage controller 104 … (¶ 0081); … In another embodiment, the master controller runs a Linux server and may support various common server interfaces, such as the World Wide Web, hyper-text markup language ("HTML"), etc. In another embodiment, the master controller 224 uses a nano-processor … Typically, for logical block emulation, a block device application program interface (" API") is provided in a driver 118 in the server 108, client 110, or other device wishing to use the storage device 106/solid-state storage device 206 as a block storage device … (¶ 0137-0140)].
	As to claim 13, Flynn in view of Nandhra & Rajan teaches The hardware-based processing node of claim 1, wherein the instruction set provides a pointer instruction which sets a pointer to a source memory object at a specific offset [Flynn – … An example might be a logical block address and offset using of an offset in a data packet header to identify the location of the data segment within the data unit. One of skill in the art will recognize other information that may be included in a header added to data by a packetizer 302 and other information that may be added to a data packet (¶ 0155)].
	As to claim 14, Flynn in view of Nandhra & Rajan teaches The hardware-based processing node of claim 1, wherein the instruction set provides one or more special instructions including one or more of a prefetch pointer chain instruction, a scan and set empty of full instruction, a copy object instruction, a copy block instruction and, a binary tree instruction [Flynn -- In a copy operation, the index When a copy is made, in one embodiment a new data unit is created and a new entry is created in the index mapping the new data unit to the original packets … (¶ 0127)].
	As to claim 16, Flynn in view of Nandhra & Rajan teaches The hardware-based processing node of claim 1, wherein the instruction set provides execute instructions including arithmetic and comparison instructions [Flynn -- A syndrome of length S is calculated for the ECC block, appended and output as an encoded ECC chunk of length N+S … (¶ 0158)].
	As to claim 17, Flynn in view of Nandhra & Rajan teaches The hardware-based processing node of claim 1, wherein the instruction set includes one or more user defined instructions compiled into hardware of the memory module [Flynn -- In another embodiment, the write data pipeline 301 includes a write program module 310 with one or more user-definable functions within the write data pipeline 301 … (¶ 0182)].
	As to claim 20, Flynn in view of Nandhra & Rajan teaches The hardware-based processing node of claim 10, further comprising a communication interface coupled with the object memory fabric [Nandhra -- The computer system 108 shown in FIG. 1 has a display monitor 102, a keyboard 104, a pointing/clicking device 106, a processing unit 112, a communication or network interface 114 (e.g., modem; ethernet adapter), other interfaces consistent with the application of the embodiment 110 and an adaptive persistent storage device 116 … (¶ 0070)].
	As to claim 23, Flynn in view of Nandhra & Rajan teaches The hardware-based processing node of claim 1, wherein the hardware-based processing node comprises a single chip [Rajan -- The intelligent buffer chips may buffer data signals and/or address signals, and/or control signals.  The buffer chips 7507A-7507D may be separate chips or integrated into a single chip.  The intelligent register chip may or may not buffer the data signals as is shown in FIG. 75A (¶ 0892)].
12.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Flynn in view of Nandhra & Rajan, and further in view of Yokoya et al. (US Patent Application Publication 2011/0283071, hereinafter referred to as Yokoya).
	Regarding claim 22, Flynn in view of Nandhra & Rajan does not teach the hardware-based processing node comprises a mobile computing device.
	However, mobile computing device is well known and commonly used in the art.
	For example, Yokoya teaches a mobile computing device with multiple processing nodes [A mobile computing device may have one central processing unit (CPU), or there may be several processing nodes that operate in multiprocessor fashion … (¶ 0027)].
	Therefore, it would have been obvious for one of ordinary skills in the art at the time of Applicant’s invention to use a mobile computing device, as demonstrated by Yokoya, and to incorporate it into the existing scheme disclosed by Flynn in view of Nandhra & Rajan, because Yokoya teaches that Mobile computing devices are a ubiquitous fixture of modern society [Mobile computing devices are a ubiquitous fixture of modern society.  Cellular telephones, personal music players, portable gaming systems, etc. are constant companions for many people … (¶ 0003)].
13.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Flynn in view of Nandhra & Rajan, and further in view of Tamarkin et al. (US Patent Application Publication 2016/0170928, hereinafter referred to as Tamarkin).
	Regarding claim 21, Flynn in view of Nandhra & Rajan teaches a communication interface [Nandhra -- The computer system 108 shown in FIG. 1 has a display monitor 102, a keyboard 104, a pointing/clicking device 106, a processing unit 112, a communication or network interface 114 (e.g., modem; ethernet adapter), other interfaces consistent with the application of the embodiment 110 and an adaptive persistent storage device 116 … (¶ 0070)], but does not teach the communication interface comprises a Peripheral Component Interconnect Express (PCI-e) card.
	However, Peripheral Component Interconnect Express card is well known and commonly used in the art.
	For example, Tamarkin teaches a Peripheral Component Interconnect Express (PCI-e) card [Example 20 includes subject matter including a method of making a 
Peripheral Component Interconnect Express card, the method comprising forming a first group of conductors of a Peripheral Component Interconnect Express (PCIe) connector on a first side of a circuit board, forming a second group of conductors of the first PCIe connector on a second side of the circuit board, forming a first group of conductors of a second PCIe connector on the second side of the circuit board, and forming a second group of conductors of the second PCIe connector on the first side of the circuit board (¶ 0060)].
	Therefore, it would have been obvious for one of ordinary skills in the art at the time of Applicant’s invention to use a Peripheral Component Interconnect Express card, .
14.	Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Flynn in view of Nandhra & Rajan, and further in view of Kranich et al. (US Patent 6,651,163, hereinafter referred to as Kranich).
	Regarding claim 15, Flynn in view of Nandhra & Rajan does not teach fork, join, and branch instruction as recited in the claim.
	However, fork, join, and branch instruction are well known and commonly used in the art.
	For example, Kranich teaches fork, join, and branch instruction [Processor 10 employs branch prediction in order to speculatively fetch instructions subsequent to conditional branch instructions … (c4 L64 to c5 L32); … To start execution of the second thread, the Fork instruction is used.  When the master processor 12A conveys a Fork instruction to slave processor 12B, slave processor 12B places the Fork instruction in its reorder buffer 32B and begins fetching the instructions for the second thread from the thread address conveyed with the Fork instruction.  Execution of the second thread terminates upon execution of a Join instruction … (c12 L2-14)].
	Therefore, it would have been obvious for one of ordinary skills in the art at the time of Applicant’s invention to have fork, join, and branch instruction, as demonstrated by Kranich, and to incorporate it into the existing scheme disclosed by Flynn in view of Nandhra & Rajan, because Kranich teaches these instructions allow multithread operations [c11 L18-31].
15.	Claims 24, 26-30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn in view of Nandhra & Rajan, and further in view of Tuplur et al. (US Patent 7,804,769, hereinafter referred to as Tuplur).
	As to claim 24, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to "As to claim 1" presented earlier in this Office Action for details.
Further, claim 24 also recites a node router communicatively coupled with each of the one or more memory modules of the node and adapted to route memory objects or portions of memory objects between the one or more memory modules of the node;  and one or more inter-node routers communicatively coupled with each node router, wherein each of the plurality of nodes of the object memory fabric is communicatively coupled with at least one of the inter-node routers and adapted to route memory objects or portions of memory objects between the plurality of nodes [this limitation is taught by Tuplur, see below].
	Regarding claim 24, Flynn in view of Nandhra & Rajan does not teach the limitations related to the routers as recited in the claim.
	However, Tuplur teaches the cited limitations. Specifically, Tuplur teaches a node router communicatively coupled with each of the one or more memory modules of the node and adapted to route memory objects or portions of memory objects between the one or more memory modules of the node [for example, as shown in figure 2, where the LCC (128A) is the corresponding “node,” and the routing engines (130A and 131A) are the corresponding node routers routing objects between modules 132A and 134A];  and one or more inter-node routers  communicatively coupled with each node router [for example, as shown in figure 2, the routing engines 126 and 127 within the switch card chassis (122) are the corresponding inter-node routers that communicatively coupled with those routing engines inside each LCC node], wherein each of the plurality of nodes of the object memory fabric is communicatively coupled with at least one of the inter-node routers and adapted to route memory objects or portions of memory objects between the plurality of nodes [as shown in figures 2, 4A and 4B; Primary routing engines 126 and 130 may also encode a separate status bit marker on each object in their state information update chains.  The status bit markers may be used to indicate that the corresponding standby routing engine has indeed received that object … (c9 L55 to c10 L13)]
	Therefore, it would have been obvious for one of ordinary skills in the art at the time of Applicant’s invention to use routers to route objects within a node and between nodes, as demonstrated by Tuplur, and to incorporate it into the existing scheme disclosed by Flynn in view of Nandhra & Rajan, in order to facilitating moving objects within a node and between nodes.
	As to claim 26, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to "As to claim 4" presented earlier in this Office Action for details.
	As to claim 27, it recites substantially the same limitations as in claim 6, and is rejected for the same reasons set forth in the analysis of claim 6. Refer to "As to claim 6" presented earlier in this Office Action for details.

	As to claim 29, it recites substantially the same limitations as in claim 13, and is rejected for the same reasons set forth in the analysis of claim 13. Refer to "As to claim 13" presented earlier in this Office Action for details.
	As to claim 30, it recites substantially the same limitations as in claim 14, and is rejected for the same reasons set forth in the analysis of claim 14. Refer to "As to claim 14" presented earlier in this Office Action for details.
	As to claim 32, it recites substantially the same limitations as in claim 17, and is rejected for the same reasons set forth in the analysis of claim 17. Refer to "As to claim 17" presented earlier in this Office Action for details.
16.	Claims 31 is rejected under 35 U.S.C. 103 as being unpatentable over Flynn in view of Nandhra & Rajan & Tuplur, and further in view of Kranich et al. (US Patent 6,651,163, hereinafter referred to as Kranich).
	Regarding claim 31, Flynn in view of Nandhra & Rajan & Tuplur does not teach fork, join, and branch instruction as recited in the claim.
	However, fork, join, and branch instruction are well known and commonly used in the art.
	For example, Kranich teaches fork, join, and branch instruction [Processor 10 employs branch prediction in order to speculatively fetch instructions subsequent to conditional branch instructions … (c4 L64 to c5 L32); … To start execution of the second thread, the Fork instruction is used.  When the master processor 12A conveys a Fork instruction to slave processor 12B, slave processor 12B places the Fork instruction in its reorder buffer 32B and begins fetching the instructions for the second thread from the thread address conveyed with the Fork instruction.  Execution of the second thread terminates upon execution of a Join instruction … (c12 L2-14)].
	Therefore, it would have been obvious for one of ordinary skills in the art at the time of Applicant’s invention to have fork, join, and branch instruction, as demonstrated by Kranich, and to incorporate it into the existing scheme disclosed by Flynn in view of Nandhra & Rajan & Tuplur, because Kranich teaches these instructions allow multithread operations [c11 L18-31].

					Conclusion
17.	Claims 1, 3-17, 20-24, and 26-32 are rejected as presented above.
18. 	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
July 29, 2021